DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, claim 18 recites “wherein the gate is a first gate, and the source/drain is a second source drain, and wherein the device further includes: a second gate located over the substrate; a second source/drain located in the substrate.” The limitation is confusing and unclear which one is the “second source drain.”
For the purpose of this Action, the above limitation of claim 18 will be interpreted and examined as --wherein the gate is a first gate, and the source/drain is a first source drain, and wherein the device further includes: a second gate located over the substrate; a second source/drain located in the substrate.--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schultz (US Pub. 20120312148).
Regarding claim 1, Schultz discloses in Fig. 17 a device, comprising: 
a first conductive feature [104] disposed over a substrate [101]; 
a first hard mask [124 and 120] over the first conductive feature [104]; 
a second conductive feature [112A] disposed in the substrate [101]; 
a first metal plug [112B and 112C] disposed over the second conductive feature [112A]; 
a second hard mask [114] disposed over the first metal plug [112B and 112C]; and 
a plurality of second metal plugs [132 and 142] disposed over the first conductive feature [104] and over the first metal plug [112B and 112C], wherein the second metal plugs [132 and 142] vertically extend through the first hard mask [124 and 120] and the second hard mask [114].

Regarding claim 2, Schultz discloses in Fig. 2, Fig. 17 
wherein: 
the first conductive feature [104] includes a gate structure; and 
the second conductive feature [112A] includes a source/drain.

Regarding claim 3, Schultz discloses in Fig. 5-Fig. 6, paragraph [0047]-[0053]  wherein the first hard mask [124 and 120] and the second hard mask [114] include different types of dielectric materials [silicon nitride vs. silicon oxide].

Regarding claim 4, Schultz discloses in Fig. 2 and Fig. 17  
a spacer [106] disposed on a sidewall of the first conductive feature [104].

Regarding claim 5, Schultz discloses in Fig. 2 and Fig. 17 
wherein the first hard mask [124 and 120] is in direct physical contact with the spacer [106].

Regarding claim 6, Schultz discloses in Fig. 2 and Fig. 
a first dielectric layer [portion of 114 formed between gate 104 and contact 112] disposed over the substrate between the first conductive feature [104] and the first metal plug [112B and 112C].

Claims 1-10, 13-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pethe (US Pub. 20140077305)
Regarding claim 1, Pethe discloses in Fig. 3B and Fig. 3F a device, comprising: 
a first conductive feature [308C] disposed over a substrate; 
a first hard mask [322] disposed over the first conductive feature [308C]; 
a second conductive feature [S/D diffusion region] disposed in the substrate [302][paragraph [0043]]; 
a first metal plug [311A] disposed over the second conductive feature [S/D diffusion region];
a second hard mask [324] disposed over the first metal plug [311A]; and 
a plurality of second metal plugs [341A and 342A] disposed over the first conductive feature [308C] and over the first metal plug [311A], wherein the second metal plugs [341A and 342A] vertically extend through the first hard mask [322] and the second hard mask [324].

Regarding claim 2, Pethe discloses in Fig. 3B and paragraph [0026], [0043]
wherein: the first conductive feature [308C] includes a gate structure; and the second conductive feature [S/D diffusion region] includes a source/drain.

Regarding claim 3, Pethe discloses in Fig. 3B, Fig. 3F and paragraph [0055]-[0058]
wherein the first hard mask [322] and the second hard mask [324] include different types of dielectric materials.

Regarding claims 4 and 5, Pethe discloses in Fig. 3B, Fig. 3F 
a spacer [320] disposed on a sidewall of the first conductive feature [308C];
wherein the first hard mask [322] is in direct physical contact with the spacer [320].

Regarding claims 6-10, Pethe discloses in Fig. 3B, Fig. 3F 
a first dielectric layer [320] disposed over the substrate between the first conductive feature [308C] and the first metal plug [311A];
wherein the first dielectric layer [320], the first hard mask [322], and the second hard mask [324] include different types of dielectric materials [paragraph [0062]];
wherein the first dielectric layer [320], the first hard mask [322], and the second hard mask [324] have substantially co-planar upper surfaces;
a second dielectric layer [bottom of bilayer 330] disposed over the first dielectric layer [320], over the first hard mask [322], and over the second hard mask [324][Fig. 3F, Fig. 4, paragraph [0052], [0060]];
wherein the second metal plugs [341A and 342] vertically extend through the second dielectric layer [bottom of 330] and are separated from one another by the second dielectric layer [330].


    PNG
    media_image1.png
    365
    729
    media_image1.png
    Greyscale

Regarding claim 13, Pethe discloses in Fig. 3B and Fig. 3F a device, comprising: 
a gate [308C] located over a substrate; 
a source/drain [S/D diffusion region] located in the substrate; 
a first metal plug [311A] located over the source/drain [S/D diffusion region]; 
a first hard mask [322] located over the gate [308C]; 
a second hard mask [324] located over the first metal plug [311A]; 
a first dielectric layer [323] or [320] located over the substrate and separating the first metal plug [311A] and the gate [308C]; 
a second dielectric layer [bottom of bilayer 330] located over the first dielectric layer [320] or [323][paragraph [0052], [0060]]; 
a second metal plug [342A] located over the gate [308C], wherein the first hard mask [322] is in contact with a lower portion of the second metal plug [342A], and wherein the second dielectric layer [bottom of bilayer 330] is in contact with an upper portion of the second metal plug [342A]; and 
a third metal plug [341A] located over the first metal plug [311A], wherein the second hard mask [324] is in contact with a lower portion of the third metal plug [341A], 

    PNG
    media_image1.png
    365
    729
    media_image1.png
    Greyscale

Regarding claims 14 and 15, Pethe discloses in Fig. 3B and Fig. 3F 
gate spacers [320] located between the gate [308C] and the first dielectric layer [323], wherein the first hard mask [322] is located between the gate spacer [320] and the second metal plug [342A];
wherein the first dielectric layer [323], the first hard mask [322], the second hard mask [324], and the gate spacers [320] have substantially co-planar upper surfaces.

Regarding claim 16, Pethe discloses in Fig. 3B, paragraph [0055]-[0057]
wherein: the first hard mask [322] and the first dielectric layer [320] have different material compositions; and 
the first hard mask [322] and the second dielectric layer [330] have different material compositions.

Regarding claim 17, Pethe discloses in paragraph [0037] and [0043] wherein the gate includes a metal-containing gate electrode.

Regarding claim 18, Pethe discloses in Fig. 3B and Fig. 
wherein the gate [308C] is a first gate, and the source/drain [diffusion region under 311A] is a first source drain, and 
wherein the device further includes: 
a second gate [308A] located over the substrate; 
a second source/drain [diffusion region under 311B] located in the substrate; 
a fourth metal plug [311B] located over the second source/drain [diffusion region under 311B]; 
a third hard mask [322] located over the second gate [308A]; and 
a fourth hard mask [324] located over the fourth metal plug [311B]; 
wherein the third hard mask [322] and the fourth hard mask [324] are free of having metal plugs extending vertically therethrough.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US Pub. 20170229342) in view of Moore et al. (US Pub. 20060022352) and Pethe et al. (US Pub. 20140077305).

a first conductive feature [204] disposed over a substrate [200]; 
a first hard mask [206] disposed over the first conductive feature [204]; 
a second conductive feature [p/n type S/D] disposed in the substrate [200]; 
a first metal plug [250 and 252] disposed over the second conductive feature [p/n type S/D].
Glass et al. fails to disclose
a second hard mask disposed over the first metal plug; and 
a plurality of second metal plugs disposed over the first conductive feature and over the first metal plug, wherein the second metal plugs vertically extend through the first hard mask and the second hard mask;
wherein the first hard mask and the second hard mask include different types of dielectric materials.
Moore et al. discloses in Fig. 1
a plurality of second conductive plugs [60 and 49] disposed over the first conductive feature and over the first conductive plug [41];
wherein the second conductive plug [60 and 49] vertically extend through the first hard mask.
Pethe et al. discloses in Fig. 3B, Fig. 3F, paragraph [0050]-[0058]
a second hard mask [324] disposed over the first metal plug [311A]; and 
a plurality of second metal plugs [341A and 342A] disposed over the first conductive feature [308C] and over the first metal plug [311A], wherein the second 
wherein the first hard mask [322] and the second hard mask [324] include different types of dielectric materials.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Moore et al. and Pethe et al. into the method of Glass et al. to include a second hard mask disposed over the first metal plug; and a plurality of second metal plugs disposed over the first conductive feature and over the first metal plug, wherein the second metal plugs vertically extend through the first hard mask and the second hard mask; wherein the first hard mask and the second hard mask include different types of dielectric materials. The ordinary artisan would have been motivated to modify Glass et al. in the above manner for the purpose of providing suitable contacts connected to desired contact plug and connected to desired gate electrode [paragraph [0025] of Moore et al.]; providing trench contact insulating cap layer having etch selectivity with gate cap layer to protect the contact plug during the etching of the gate cap [paragraph [0055]-[0057] of Pethe et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).    

Regarding claim 2, Glass et al. discloses in Fig. 2F
wherein: the first conductive feature [204] includes a gate structure; and the second conductive feature [p/n type S/D] includes a source/drain.

Regarding claim 4, Glass et al. discloses in Fig. 2F
a spacer disposed on a sidewall of the first conductive feature [204].

Regarding claim 5, Glass et al. discloses in Fig. 2F 
wherein the first hard mask [206] is in direct physical contact with the spacer.

Regarding claim 6, Glass et al. discloses in Fig. 2F and paragraph [0029]
a first dielectric layer [230] disposed over the substrate between the first conductive feature [204] and the first metal plug [p/n type S/D].

Regarding claim 7, Pethe discloses in paragraph [0062] wherein the first dielectric layer [320], the first hard mask [322], and the second hard mask [324] include different types of dielectric materials.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Pethe into the method of Glass et al. to include wherein the first dielectric layer, the first hard mask, and the second hard mask include different types of dielectric materials. The ordinary artisan would have been motivated to modify Glass et al. in the above manner for the purpose of achieving etch selectivity to hinder unwanted degradation of the first dielectric layer during the subsequent etching of the first and second hard mask [paragraph [0062] of Pethe].


wherein the first dielectric layer [230], the first hard mask [206] have substantially co-planar upper surfaces.
Pethe discloses in Fig. 3B 
wherein the first dielectric layer [320], the first hard mask [322], and the second hard mask [324] have substantially co-planar upper surfaces.
	Consequently, the combination of Glass et al. and Pethe discloses limitations of claim 8.

Regarding claims 9 and 10, Pethe discloses in Fig. 3F, Fig. 4, paragraph [0052], [0060] 
a second dielectric layer [bottom of 330] disposed over the first dielectric layer [320], over the first hard mask [322], and over the second hard mask [324];
wherein the second metal plugs [341A and 342] vertically extend through the second dielectric layer [bottom of 330] and are separated from one another by the second dielectric layer [330].


    PNG
    media_image1.png
    365
    729
    media_image1.png
    Greyscale



Regarding claim 11, Glass et al. discloses in Fig. 2F  
a third conductive feature disposed over the substrate; 
a third hard mask disposed over the third conductive feature; 
a fourth conductive feature disposed in the substrate; 
a third metal plug disposed over the fourth conductive feature.
Moore et al. discloses in Fig. 1
a third conductive feature disposed over the substrate; 
a third hard mask disposed over the third conductive feature; 
a fourth conductive feature disposed in the substrate; 
a third conductive plug disposed over the fourth conductive feature;
wherein none of the second conductive plugs are located over the third hard mask or the fourth conductive feature.
Pethe et al. discloses in Fig. 3B

a third hard mask disposed over the third conductive feature; 
a fourth conductive feature disposed in the substrate; 
a third metal plug disposed over the fourth conductive feature;
a fourth hard mask disposed over the third metal plug.
Consequently, the combination of Pethe, Glass and Moore suggests limitations of claim 11.

Regarding claim 12, Glass et al. discloses in Fig. 2F
 wherein: the first hard mask and the third hard mask have a same material composition; 
Pethe discloses in Fig. 3B, paragraph [0055]-[0057]
wherein: the first hard mask and the third hard mask have a same material composition; 
the second hard mask and the fourth hard mask have a same material composition; and 
the third hard mask and the fourth hard mask have different material compositions.
	Consequently, the combination of Pethe and Glass discloses every limitation of claim 12.
 
Regarding claim 19, Glass et al. discloses in Fig. 2F a device, comprising: 
a first gate [204] and a second gate [204] each formed over a substrate; 

a first source/drain [p/n type S/D] and a second source/drain [p/n type S/D] each located in the substrate; 
a plurality of first metal plugs [250 and 252] formed over the first source/drain and the second source/drain.
 Glass et al. fails to disclose
a plurality of second hard masks formed over the first metal plugs; and 
a plurality of second metal plugs, wherein a first one of the second metal plugs is aligned with the first gate and extends vertically through one of the first hard masks that is formed over the first gate, and wherein a second one of the second metal plugs is aligned with the first source/drain and extends vertically through another one of the second hard masks that is formed over one of the first metal plugs that is formed over the first source/drain, and wherein none of the second metal plugs is formed over the second gate or the second source/drain.
Moore et al. discloses in Fig. 1
a plurality of second conductive plugs, wherein a first one of the second conductive plugs [60] is aligned with the first gate and extends vertically through one of the first hard masks that is formed over the first gate, and wherein a second one of the second conductive plugs [49] is aligned with the first source/drain and formed over one of the first conductive plugs [41] that is formed over the first source/drain, and wherein none of the second conductive plugs is formed over the second gate or the second source/drain.


a plurality of second hard masks [324] formed over the first metal plugs [311A and 311B]; and 
a plurality of second metal plugs [341A and 342A], wherein a first one of the second metal plugs [342A] is aligned with the first gate [308C] and extends vertically through one of the first hard masks [322] that is formed over the first gate [308C], and wherein a second one of the second metal plugs [341A] is aligned with the first source/drain and extends vertically through another one of the second hard masks [324] that is formed over one of the first metal plugs [311A] that is formed over the first source/drain, and wherein none of the second metal plugs [341A and 342A] is formed over the second gate.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Moore et al. and Pethe et al. into the method of Glass et al. to include a plurality of second hard masks formed over the first metal plugs; and a plurality of second metal plugs, wherein a first one of the second metal plugs is aligned with the first gate and extends vertically through one of the first hard masks that is formed over the first gate, and wherein a second one of the second metal plugs is aligned with the first source/drain and extends vertically through another one of the second hard masks that is formed over one of the first metal plugs that is formed over the first source/drain, and wherein none of the second metal plugs is formed over the second gate or the second source/drain. The ordinary artisan would have been motivated to modify Glass et al. in the above manner for the purpose of providing suitable contacts connected to desired contact plug and KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).    
	
Regarding claim 20, Glass et al. discloses
gate spacers formed on side surfaces of the first gate and the second gate; 
a first dielectric layer [230] formed over the substrate, wherein the first dielectric layer [230] separates the first metal plugs [250 and 252] from the gate spacers.
Moore discloses in Fig. 1
a second dielectric layer [34] formed over the first dielectric layer [32], wherein the second dielectric layer [34] separates the second conductive plugs [60 and 49] from each other.
Pethe discloses in Fig. 3F
a second dielectric layer [bottom of bilayer 330] formed over the first dielectric layer [323], wherein the second dielectric layer [bottom of bilayer 330] separates the second metal plugs [341A and 342A] from each other.
Consequently, the combination of Glass et al., Pethe and Moore discloses limitations of claim 20
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Pethe and Moore KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822